Citation Nr: 1516211	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating in excess of 70 percent for schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

During the pendency of the appeal, an August 2010 RO decision granted the Veteran's claim of entitlement to a total disability rating due to individual unemployability (TDIU).  Accordingly, this matter is not currently before the Board in appellate status.  

The Veteran initially requested a Decision Review Officer (DRO) hearing in conjunction with his August 2010 VA Form 9 substantive appeal; however, the request was expressly withdrawn in a subsequent October 2010 statement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required regarding the Veteran's claim of entitlement to an increased disability rating in excess of 70 percent for schizoaffective disorder.  Specifically, updated VA treatment records and current findings, including a current VA examination, must be obtained upon remand.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  In addition, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  

Review of the record reveals that the Veteran was last afforded a VA examination regarding his schizoaffective disorder in May 2009.  Moreover, in a March 2015 appellant's brief, the Veteran's representative expressly requested a more current VA examination.  In light of the nearly six years that have elapsed since the last VA examination regarding the Veteran's schizoaffective disorder, the Board concludes a new VA examination is necessary to determine the current severity of the Veteran's service-connected schizoaffective disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, the Board notes that the most recent VA treatment records within the claims file are from July 2010.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain current copies of the Veteran's VA treatment records from July 2010 to the present.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from July 2010 to the present.  Any negative responses must be documented in the claims file and the Veteran must be properly informed according to 38 C.F.R. § 3.159.  

2.  Thereafter, schedule the Veteran for a VA examination in order to ascertain the current nature and severity of his schizoaffective disorder.  

3.  After the above development, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If any claim sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable period of time to respond.  Then return the matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

